Citation Nr: 0909201	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The veteran had active service from May 1970 until May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

A claim of entitlement to service connection for tinea pedis 
(jungle rot) had also been perfected.  However, the Veteran 
indicated his desire to withdraw that claim in writing on May 
2004.  That communication also withdrew a pending, though not 
yet perfected, appeal on the issue of entitlement to an 
increased rating for a lumbar spine disability.  Accordingly, 
those issues are not in appellate status at this time.

It is further noted that the Veteran had perfected an appeal 
with respect to a claim of entitlement to a higher rating for 
post-traumatic stress disorder adjudicated by the RO in 
September 2004.  However, that claim was withdrawn in a March 
2006 communication.  As such, that issue is not for appellate 
consideration at this time.

Finally, in a September 2004 communication, the Veteran 
states that he "agrees to have his appeal dropped."  That 
same communication indicates his desire to "reopen" his 
hearing loss claim.  A VA Form 119 Report of Contact also 
dated in September 2004 indicates that the Veteran was 
withdrawing his hearing loss claim.  
However, since the Veteran at the same time requested to 
reopen his hearing loss claim, it appears that in actuality 
he did not desire to withdraw such claim.  The ambiguity in 
the above-noted statements will be construed by the Board in 
the light least prejudicial to the Veteran.  Accordingly the 
hearing loss claim will not be considered as withdrawn in 
September 2004, but rather remains on appeal from a May 2001 
rating decision, as stated above.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied 
a request to reopen a claim of entitlement to service 
connection for hearing loss.

2.  The evidence added to the record since May 2001, when 
viewed by itself or in the context of the entire record, is 
cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  On May 19, 2004, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
appellant, through his authorized representative, that he 
wished to withdraw his claim of entitlement to service 
connection for jungle rot/tinea pedis.

4.  On March 30, 2006, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, through his authorized representative, that he 
wished to withdraw his claim of entitlement to an increased 
rating for post-traumatic stress syndrome.


CONCLUSIONS OF LAW

1.  The May 2001 decision that denied the reopening of a 
claim of entitlement to service connection for hearing loss 
is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  The evidence received subsequent to the May 2001 rating 
decision is not new and material, and the requirements to 
reopen service connection for hearing loss have not been met. 
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. § 3.156(as in effect prior to August 29, 
2001); 38 C.F.R. § 3.159 (2008).

3.  Regarding a claim of entitlement to service connection 
for jungle rot/tinea pedis, 
the criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

4.  Regarding a claim of entitlement to an increased rating 
for post-traumatic stress syndrome, the criteria for 
withdrawal of a Substantive Appeal by the appellant (or his 
or her representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
	
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2001 that fully addressed 
all notice elements and was sent prior to the RO decision in 
this matter.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, a subsequent March 2006 
communication apprised the Veteran as to how disability 
ratings and effective dates are assigned, satisfying the 
requirements under Dingess.  Although such Dingess notice was 
not issued prior to the adverse rating determination on 
appeal, the letter ultimately issued was fully compliant and 
was followed by readjudication of the claim in an October 
2006 supplemental statement of the case, curing the initial 
timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO.  In any 
event, as the instant claim is denied, no disability rating 
or effective date will be assigned, and therefore any notice 
deficiencies in this regard are moot.

Regarding the Kent requirements, the March 2001 letter fails 
to set forth the reason for the previous denial of service 
connection.  Moreover, a subsequent November 2004 letter 
suffers from the same flaw.  Thus, the notice in this case is 
deemed deficient.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case the May 2001 rating decision and the November 
2001 statement of the case set forth the basis for the 
previous final denial.  Thus, even though not included in the 
VCAA notice letters, such information was imparted to the 
Veteran, and as such, a reasonable person can be expected to 
understand what was needed to support his claim.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Thus, the 
presumption of prejudice is rebutted and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary 
38 § U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Board has reviewed all the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit Court has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran is requesting service connection for hearing 
loss.  By way of procedural history, October 1976 rating 
decisions denied service connection for hearing loss, finding 
that there was no medical evidence of hearing loss in 
service.  The Veteran was informed of the denials in a 
November 1976 letter.  The Veteran did not appeal those 
decisions and they became final.  38 U.S.C.A. § 7105.  In 
January 2001, the Veteran initiated proceedings to reopen the 
claim for hearing loss. A May 2001 rating decision denied 
service connection, indicating that the evidence previously 
of record failed to show hearing loss in service and noting 
that recently received evidence was essentially cumulative 
and redundant.  The Veteran initiated an appeal with the 
submission of a notice of disagreement in July 2001.  A 
statement of the case was issued in November 2001 and the 
Veteran's substantive appeal was received in December 2001.  
Before being certified to the Board, additional rating 
decisions were issued in November 2002, December 2003 and 
March 2005, all continuing to reject the request to reopen 
the claim.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim to reopen in January 2001, prior 
to this date, the earlier version of the law is applicable in 
this case.  Under the old regulation, new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the Veteran's claim for service 
connection for hearing loss was last finally considered in 
October 1976.  At that time, the claim was denied because the 
service treatment records reflected normal hearing at 
separation examination.  Also of record were lay statements 
from friends describing that the Veteran was having trouble 
hearing.  However, the evidence then of record did not reveal 
treatment or objective findings of hearing loss and there was 
no competent evidence relating his hearing loss complaints to 
active service.

Evidence added to the record since the time of the last final 
denial in October 1976 includes reports of VA treatment 
treatment and examination.  Such evidence, including 
audiometric findings in October 2001 and July 2003 revealed 
current hearing loss for VA compensation purposes.  See  
38 C.F.R. § 3.385.   

The above evidence is new, in that it reflects objective 
findings of hearing loss that had not been demonstrated in 
1976.  It also contains contentions as to in-service noise 
exposure, which were not previously of record.  However, 
while showing current disability, such evidence does not 
indicate that the Veteran's hearing loss is causally related 
to active service.  In fact, the July 2003 VA audiologic 
report contains an opinion concluding that such a causal 
relationship did not exist.  As this evidence does not 
support but actually refutes the claim, it is not found to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Again, the Veteran's original claim had been denied because 
his hearing loss was found not to be service related; 
therefore, the submitted treatment reports showing present 
disability do not provide a basis for substantiating the 
claim.  To be material in the present case, the evidence must 
tend to indicate, by competent opinion, that the hearing loss 
was incurred due to active service.  Such evidence was 
lacking at the time of the denial in 1976, and remains 
lacking at the present time.

For the foregoing reasons, the evidence added to the record 
subsequent to the last final rating decision in October 1976 
is not material as contemplated under 38 C.F.R. § 3.156(a), 
as in effect for claims filed prior to August 29, 2001.  
Accordingly, the request to reopen the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for hearing loss is denied.

The appeal on a claim of entitlement to service connection 
for jungle rot/tinea pedis is dismissed.

The appeal on a claim of entitlement to an increased rating 
for post-traumatic stress syndrome is dismissed.



_________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


